IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION

 

UNITED STATES OF AMERICA

v. 4;18CR201 CLER'r

-...4-...¢-...--...¢-..¢

ANDERSON SANTOS

ORDER DESIGNATING INTERPRETER

 

The Court having determined, pursuant to Title 28, United
States Code Section 1827, that an interpreter is required and
should be designated in the above-captioned case,

IT IS ORDERED, that LUCAS MANHAES, a certified or
otherwise competent interpreter, is designated to serve as
interpreter in this case. Compensation shall be paid by the
government at the rate of $202.00 per day, With a minimum of one-
half day‘s compensation of $111.00 to be paid for each
appearance.

Any claim for overtime shall be paid at the rate of
$35.00 per hour. Claim for compensation by the interpreter for
any in-court services or assisting the U. S. Probation Office
shall be made on Form A. O. 322. Claim for compensation for
assisting court-appointed counsel, other than in-court
proceedings and assisting the U. S. Probation Office, shall be
made on CJA Form 21, Authorization and Voucher for Expert and
Other Services. Any services relating to the CJA Form 21 must be
approved by the Court prior to services being rendered. These
forms shall be furnished by the Clerk of Court.

so oRDERED, this /&+an of october, 2018.

   

ED S ATES MAGISTRATE JUDGE
THERN DISTRICT OF GEORGIA

   

